 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9       MATTHEW MCCLANE,                                 Case No. 1:17-cv-00928-LJO-JDP

10                     Plaintiff,                         FINDINGS AND RECOMMENDATIONS
                                                          THAT COURT GRANT DEFENDANTS’
11              v.                                        MOTION FOR SUMMARY JUDGMENT

12       G. CASAS, et al.,                                OBJECTIONS DUE IN 14 DAYS

13                      Defendants.                       ECF No. 30

14                                                        ORDER GRANTING DEFENDANTS’
                                                          MOTION TO VACATE THE PRESENT
15                                                        DISCOVERY AND SCHEDULING ORDER

16                                                        ECF No. 38

17

18            Plaintiff Matthew McClane is a state prisoner proceeding without counsel with this civil

19       rights action under 42 U.S.C. § 1983. McClane alleges that defendants, who are employees of

20       the California Department of Corrections and Rehabilitation (“CDCR”), violated his Eighth

21       Amendment rights by failing to protect him from a violent cellmate. See ECF No. 9. On

22       September 13, 2018, defendants moved for summary judgment, arguing that McClane failed to

23       properly exhaust administrative remedies. See ECF No. 30. McClane filed an opposition on

24       October 30, and the defendants filed a reply on November 2. See ECF Nos. 35 and 36.1

25

26   1
    As required by Rand v. Rowland, 154 F.3d 952, 962-63 (9th Cir. 1998), plaintiff was provided
27 with notice of the requirements for opposing a summary judgment motion via an attachment to
   defendant’s motion for summary judgment. See ECF No. 30-1.
28


                                                      1
 1         I recommend granting defendants’ motion for summary judgment. McClane did not                      `

 2   exhaust all available administrative remedies as required by the Prison Litigation Reform Act

 3   (“PLRA”). See 42 U.S.C. § 1997e(a). McClane did not obtain a decision on the merits at all

 4   three levels of administrative review because he filed an untimely initial complaint.

 5     I. Undisputed Facts
 6         In January 2016, McClane asked defendants to move cells because he was having

 7   difficulties with his cellmate. See ECF No. 9 at 14; see also ECF No. 30-2 at 2. The

 8   defendants did not accommodate McClane’s request. ECF No. 9 at 14-26; ECF No. 30-2 at 2.

 9   On January 27, 2016, McClane’s cellmate attacked and injured him. ECF No. 9 at 5; ECF No.

10   30-2 at 2.

11         The CDCR administrative appeals system has three levels. McClane submitted an initial

12   administrative grievance on March 21, 2016. ECF No. 9 at 5. He received a first-level

13   administrative response on April 22 and a second-level response on July 26, 2016. See id. at 8

14   and 10. The first- and second-level responses considered the merits of McClane’s grievance.

15   Id.

16         McClane received a third-level response on February 22, 2017. This response did not

17   consider the merits of the grievance, but instead informed McClane that he had not filed his

18   grievance “within the prescribed time constraints” of the administrative process and, thus, his

19   appeal would be canceled. Id. at 13. The response concluded by informing McClane that “a

20   separate appeal can be filed on the cancellation decision.” Id. McClane did not appeal this

21   cancellation decision. See, e.g., ECF No. 35 at 10. Instead, he proceeded to federal court.

22     II. Standard of Review
23         Summary judgment is appropriate when there is “no genuine dispute as to any material

24   fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A

25   factual dispute is genuine if a reasonable trier of fact could find in favor of either party at trial.

26   See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986). The disputed fact is material if

27   it “might affect the outcome of the suit under the governing law.” See id. at 248.

28


                                                       2
 1        The party seeking summary judgment bears the initial burden of demonstrating the              `

 2   absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 325

 3   (1986). Once the moving party has met its burden, the non-moving party may not rest on the

 4   allegations or denials in its pleading, Anderson, 477 U.S. at 248, but “must come forward with

 5   ‘specific facts showing that there is a genuine issue for trial.’” Matsushita Elec. Indus. Co.,

 6   Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (quoting Fed. R. Civ. P. 56(e)).

 7        In making a summary judgment determination, a court “may not engage in credibility

 8   determinations or the weighing of evidence,” Manley v. Rowley, 847 F.3d 705, 711 (9th Cir.

 9   2017) (citation omitted), and it must view the inferences drawn from the underlying facts in the

10   light most favorable to the non-moving party. See United States v. Diebold, Inc., 369 U.S. 654,

11   655 (1962) (per curiam); Orr v. Bank of America, NT & SA, 285 F.3d 764, 772 (9th Cir. 2002).

12    III. Analysis
13        The PLRA requires that “[n]o action shall be brought with respect to prison conditions

14   under section 1983 of this title, or any other Federal law, by a prisoner . . . until such

15   administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). Exhaustion

16   under the PLRA “demands compliance with an agency’s deadlines and other critical

17   procedural rules because no adjudicative system can function effectively without imposing

18   some orderly structure on the course of its proceedings.” Woodford v. Ngo, 548 U.S. 81, 90-91

19   (2006). Here, California law required that McClane file his grievance within thirty days of the

20   alleged events. See Cal. Code Regs. tit. 15, § 3084.8(b)(1)(2). The relevant events—the denial

21   of McClane’s request for different housing and the attack—took place in January of 2016.

22   McClane’s initial grievance, submitted on March 21, 2016, was thus untimely.

23        While the issue isn’t raised in the briefs, McClane’s case is complicated by the fact that

24   his grievance received two initial responses on the merits before it was canceled on procedural

25   grounds. Under some circumstances, a prison’s failure to invoke a procedural bar can result in

26   an inmate satisfying the exhaustion requirement, even if that inmate’s original complaint was

27   procedurally flawed. See Reyes v. Smith, 810 F.3d 654, 658 (9th Cir. 2016) (“When prison

28   officials opt not to enforce a procedural rule but instead decide an inmate’s grievance on the


                                                      3
 1   merits, the purposes of the PLRA exhaustion requirement have been fully served.”); see also          `

 2   Hill v. Curcione, 657 F.3d 116, 125 (2d Cir. 2011) (“[T]he exhaustion requirement of the

 3   PLRA is satisfied by an untimely filing of a grievance if it is accepted and decided on the

 4   merits by the appropriate prison authority.”).

 5        Here, the prison did eventually raise the procedural defect, giving McClane an

 6   opportunity to contest it. Ideally, a threshold procedural defect should not be discovered only

 7   at the last step of a long process. Indeed, under some circumstances, an administrative scheme

 8   that decides complaints on the merits, only to discover fatal procedural issues at the eleventh

 9   hour, might be “so opaque” as to be “practically speaking, incapable of use” by the ordinary

10   prisoner. Ross v. Blake, 136 S. Ct. 1850, 1853-54 (2016). But I do not believe such

11   circumstances present themselves in this case.

12        The Ninth Circuit Court of Appeals has suggested in an unpublished memorandum

13   opinion that Reyes, cited above, does not extend to cases in which prison officials fail to

14   enforce a procedural rule only initially. See Wilson v. Zubiate, 718 F. App’x 479, 481 (9th Cir.

15   2017), cert. denied, 138 S. Ct. 1567, 200 L. Ed. 2d 758 (2018). Other judges in this circuit

16   have similarly found that inmates fail to exhaust administrative remedies when they fail to

17   contest a procedural cancellation at the third and final administrative step. See Hunter v.

18   Sorheim, No. 2:15-CV-9253, 2018 WL 1475034, at *1 (C.D. Cal. Feb. 27, 2018); Vaughn v.

19   Hood, No. 2:14-CV-2235, 2015 WL 5020691, at *8 (E.D. Cal. Aug. 21, 2015).

20        These results accord with a key teaching of Reyes: a prisoner has exhausted available

21   remedies “if prison officials ignore the procedural problem and render a decision on the merits

22   of the grievance at each available step of the administrative process.” Reyes, 810 F.3d at 658

23   (emphasis added). When CDCR issues a merits decision at only some steps of the

24   administrative process, and ultimately reaches a decision on procedural grounds, the initial

25   merits decision is not final and the administrative record is only partially developed for federal

26   court. This logic accords with the plain text of the PLRA, which requires—without

27   exception—that a prisoner exhaust “such administrative remedies as are available.” 42 U.S.C.

28   § 1997e(a).


                                                      4
 1        Contesting the procedural cancellation of his appeal was a remedy “available” to                `

 2   McClane. Because McClane did not contest the cancellation or receive a decision on the

 3   merits at every step, he failed to satisfy the exhaustion requirement. See also Cortinas v.

 4   Portillo, 754 F. App’x 525, 527 (9th Cir. 2018) (“Because Cortinas could have appealed his

 5   cancellation decision . . . the improper cancellation of his appeal did not render administrative

 6   remedies effectively unavailable to him.”).

 7        In his response to defendants’ motion, McClane offers two other reasons why he either

 8   satisfied or should be excused from the exhaustion requirements. First, he contends that the

 9   option to file a timely grievance was, on account of his injuries, “effectively unavailable.” See

10   Nunez v. Duncan, 591 F.3d 1217, 1226 (9th Cir. 2010). Second, McClane argues that the

11   threats to his safety were “ongoing” and, thus, he was entitled to an exception to the 30-day

12   deadline. See Cal. Code Regs. tit. 15, § 3084.6(c)(4). But these are still arguments that

13   McClane was required to pursue in the administrative process. California law requires that,

14   “[i]f an appeal is cancelled at the third level of review, any appeal of the third level

15   cancellation decision shall be made directly to the third level Appeals Chief.” Cal. Code Regs.

16   tit. 15, § 3084.6(e). The Supreme Court has made clear that “[t]he benefits of exhaustion can

17   be realized only if the prison grievance system is given a fair opportunity to consider the

18   grievance,” and further noted that “[t]he prison grievance system will not have such an

19   opportunity unless the grievant complies with the system’s critical procedural rules.”

20   Woodford, 548 U.S. at 95. Allowing McClane to proceed straight to federal court after a single

21   procedural cancellation would produce the outcome that the Supreme Court explicitly warned

22   of in Woodford. See id. at 95 (“[A] prisoner wishing to bypass available administrative

23   remedies could simply file a late grievance without providing any reason for failing to file on

24   time. If the prison then rejects the grievance as untimely, the prisoner could proceed directly to

25   federal court . . . . We are confident that the PLRA did not create such a toothless scheme.”);

26   see also Davenport v. Gomez, No. 2:16-CV-1739, 2019 WL 636844, at *6 (E.D. Cal. Feb. 14,

27   2019) (noting that arguments similar to McClane’s “do not demonstrate that the appeals

28   process was unavailable” because “plaintiff was able to appeal the cancellation”). McClane’s


                                                      5
 1       additional arguments attempt to explain why the initial cancellation decision was improper, but `

 2       they cannot excuse his failure to appeal the cancellation decision using the proper

 3       administrative channels.2

 4        IV. Findings and Recommendations
 5            For the foregoing reasons, I recommend that:

 6            1. The court grant in defendant’s motion for summary judgment, ECF No. 30.

 7            2. The court dismiss the case without prejudice.

 8            These findings and recommendations are submitted to the U.S. district judge presiding

 9       over the case under 28 U.S.C. § 636(b)(1)(B) and Local Rule 304. Within fourteen days of the

10       service of the findings and recommendations, the parties may file written objections to the

11       findings and recommendations with the court and serve a copy on all parties. That document

12       must be captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The

13       presiding district judge will then review the findings and recommendations under 28 U.S.C.

14       § 636(b)(1)(C).

15        V. Order
16            Defendants request to vacate the discovery and scheduling order, ECF No. 38, is granted.

17       A new discovery and scheduling order will be produced if necessary.

18

19
20

21   2
       While I need not reach the substance of McClane’s two arguments to resolve the exhaustion
22   issue, I note that McClane’s allegations and evidence, with inferences drawn in his favor, would
     still be insufficient to create a genuine and material dispute. McClane’s medical submission,
23   dated February 1, 2016, confirms the seriousness of his injuries. Serious injury can excuse an
     untimely filing, see Marella v. Terhune, 568 F.3d 1024, 1027 (9th Cir. 2009), but McClane’s
24   February 1 medical form is insufficient to create a genuine and material dispute regarding the
     timeliness of McClane’s March 21 complaint. Nor has McClane offered any evidence that
25
     threats to his safety were “ongoing” such that he would be entitled to an exception to the 30-day
26   filing deadline. See Cal. Code Regs. tit. 15, § 3084.6(c)(4). The record evidence suggests that
     McClane’s complaint concerned only a small number of discrete events: his requests to move
27   and the attack on January 27, 2016. No evidence suggests that McClane was housed with the
     same inmate after this date, and McClane does not contend otherwise.
28


                                                        6
 1                                                                       `
     IT IS SO ORDERED.
 2

 3
     Dated:     September 5, 2019
 4                                      UNITED STATES MAGISTRATE JUDGE
 5

 6

 7            No. 205
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                    7
